DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two or more resin layers and the random and regular patterns of recesses and projections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,425,977 Hopfe in view of US 2013/0236711 Lu.
Regarding claim 1, Hopfe teaches a vehicular windshield (column 1, line 16) having a laminated glass structure (column 1, lines 9-12), comprising at least a pair of glass plates 27,28 and an interlayer film 10 for laminated glass interposed between the pair of glass plates (column 5, lines 44-46),
wherein the interlayer film for laminated glass including a laminate and has a plurality of recesses 56 and a plurality of projections 54 on at least one surface (figure 4), wherein a random pattern of recesses 22 and projections 20 are formed (column 4, lines 5-16), and a regularly arranged pattern of recesses 56 and projections 54 are formed (column 4, lines 39-50), wherein 
the surface with the plurality of recesses and the plurality of projections has a groove depth (Rzg) of the recesses having the groove shape with a continuous bottom of less than 50 µm (column 4, lines 50-55),
the groove shape with a continuous bottom of the recesses having the groove shape with a continuous bottom on the surface of the interlayer film for laminated glass being arranged in a direction that forms an angle of 45° relative to a perpendicular direction of the vehicular windshield (column 4, lines 43-45).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught Rzg of less than 50 microns reads on the claimed range of 10-40 microns. 
“[W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the taught 45° angle reads on the claimed angle of 30° or less.
Hopfe does not teach that the laminate is formed of two or more resin layers. One reading Hopfe as a whole would appreciate that Hopfe is not particularly concerned with the construction of the interlayer, only the pattern of the grooves. Lu teaches an interlayer film used in vehicular 
Neither Hopfe nor Lu explicitly teaches measuring the Rzg according to JIS B-0601(1994). However, the method of measuring the claimed roughness is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring roughness results in a structural difference between Applicant’s interlayer and the taught interlayer; see MPEP 2113. As such, Hopfe in view of Lu is considered to render obvious the claimed roughness regardless of the measuring technique. 
Please note, claim 1 includes product by process language (random pattern formed in a first step, regular pattern formed in a second step).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Hopfe in view of Lu appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 2, Hopfe teaches that the recesses having the groove shape with a continuous bottom on the surface of the interlayer film for laminated glass are arranged adjacently in parallel with one another at equal intervals (column 4, lines 39-43 and figure 4).
Regarding claim 3, Hopfe teaches that the resin layers included in the interlayer film for laminated glass each contain polyvinyl acetal and a plasticizer (column 3, lines 37-39).
Regarding claim 4, Lu further teaches that the interlayer film for laminated glass
includes at least a first resin layer and a second resin layer, and the polyvinyl acetal in the first resin layer has a hydroxyl group content different from a hydroxyl group content of the polyvinyl acetal in the second resin layer (paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace Hopfe’s interlayer with a multi-layer interlayer with different hydroxyl contents in the layers because this results in greater deflection stiffness and sound loss transmission (paragraph 0022). 
Regarding claim 5, Lu further teaches that a plasticizer content based on 100 parts by mass of the polyvinyl acetal in the first resin layer is different from a plasticizer content based on 100 parts by mass of the polyvinyl acetal in the second resin layer (paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace Hopfe’s interlayer with a multi-layer interlayer with different plasticizer contents in the layers because this results in greater deflection stiffness and sound loss transmission (paragraph 0022).


Response to Arguments
Applicant’s arguments with respect to Choi have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, where Hopfe teaches the claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781